Citation Nr: 1500373	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  07-14 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for arthritis of the lumbar spine.

2.  Entitlement to service connection for arthritis of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1968 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2006 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the benefits sought on appeal.

With respect to the claim of entitlement to service connection for a back disorder, the Board previously remanded the claim for additional development in June 2010 and denied the claim in a September 2011 decision.  In an April 2013 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's September 2011 denial of service connection for a back disorder and remanded the claim for readjudication consistent with the memorandum decision.  

In September 2013, the Board again considered the claim of entitlement to service connection for a back disorder, and also considered the claim of entitlement to service connection for a right shoulder condition for the first time.  The Board remanded both claims for further development.   

In October 2007 the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO with respect to his claim for service connection for a back disorder.  In October 2010, he testified at a personal hearing before a DRO at the RO with respect to his claim for service connection for residuals of a right shoulder injury.  Transcripts of these hearings are associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's arthritis of the lumbar spine is related to service.

2.  The Veteran's arthritis of the right shoulder is related to service.
CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the lumbar spine have been met.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).

2.  The criteria for service connection for arthritis of the right shoulder have been met.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.326(a) (2014).  The Board is granting the claim in full; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). 

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Lumbar Spine and Right Shoulder Arthritis

The Veteran contends that his current back and right shoulder disorders are related to an injury during active service.  Specifically, in July 1969 the armored personnel carrier (APC) that he was riding on broke a track, causing it to run off an embankment and nose dive into a ditch at a speed of 30 to 35 miles per hour.  He was thrown or knocked head first from the APC onto the ground, which the Veteran contends resulted in impact injury of his spine and right shoulder.  Despite his pre and post-service occupation as a logger, the Veteran has consistently denied any post service injury or trauma of his back and right shoulder.

The Veteran has a current diagnosis of arthritis of the lumbar spine, as demonstrated by x-ray findings of December 2005 taken by Dr. C.M.C.  VA treatment records of December 2008 show a diagnosis of severe arthritis of the right shoulder.  

Service treatment records support the Veteran's account of the accident.  A January 2006 statement by M.M., a combat medic who witnessed the accident, further corroborated the Veteran's testimony and added that the Veteran's injuries resulting from the impact were so severe that M.M. ordered a medical evacuation.  

The Veteran asserts that his back and shoulder problems have been continuous since the in-service injury.  To that end, he has consistently testified that he first sought treatment for back pain from Dr. F.B. in the summer of 1970, less than one year after separation from service.  An August 2010 statement from a private physician's office explains that the office's records indicate that the Veteran was a longstanding patient of Dr. F.B., who retired in 2004.  The note explained that the office has medical records for the Veteran dating back to 1996, but older records had been destroyed.  

Private treatment records from Dr. C.M.C. also corroborate the Veteran's contention that his back condition has been continuous since the accident.  A June 2006 statement by Dr. C.M.C. explains that the Veteran initially established care at his practice in 1982.  At that time, the Veteran described his in-service injury to Dr. C.M.C. and explained that he had been "putting up" with recurrent back and neck pain and stiffness since separation.  There was no injury in 1982.  Dr. C.M.C. opined that, "I am suspicious that his past, present, and continued neck and upper back pain were most likely related to trauma he incurred as a young soldier in 1969."  Dr. C.M.C. provided an additional statement in August 2009.  He acknowledged that he had reviewed additional information not available in June 2006, including the clinical record cover sheet, or accident report, a chronological record of medical care along with the statement of M.M., and a picture of the APC which the Veteran was riding when the accident occurred.  Dr. C.M.C. remarked that this information details the mechanism of injury that caused the current back problems.  He further stated, "It is my opinion that this service related accident was directly responsible for the spinal deterioration that [the Veteran] suffers from to this day."

With regard to his right shoulder, a December 2005 treatment record from Dr. C.M.C. relates the current condition to the in-service accident.  A December 2008 VA treatment record shows that the Veteran complained of right shoulder pain for the past 40 years, following injury in Vietnam.  The pain has gotten progressively worse over the last 25 years.  A VA outpatient treatment record of January 2011 notes that the current right shoulder condition "could likely be caused from [the] blow to [the] shoulder while in service as [he has had] no other injuries [to the right shoulder]."  A VA treatment record of March 2011 describes slightly better range of motion and less pain in the left shoulder than the right.  X-rays of the right shoulder showed severe arthritis of the glenohumeral joint, which was more severe than that seen in the left shoulder.

At the October 2010 DRO hearing, the Veteran stated that evaluation of his injuries sustained during the in-service July 1969 APC accident was merely a quick, cursory evaluation and x-ray examination was not performed; thus, the full extent of his injuries during service is unknown.  He opined that his brief course of in-service treatment for injuries sustained during the accident was related to the presence of combat and the need to tend to patients with more serious injuries.  He reasoned that the absence of in-service complaints and treatment for injuries sustained during the July 1969 accident is due to the fact that his subsequent five months of active service did not require much use of his shoulder or lifting his right arm above shoulder level.  Not until he returned to his civilian occupation as a logger immediately following discharge did he notice some decreased strength in and above his right shoulder.  

Pursuant to the September 2013 Board remand, the Veteran was provided VA examinations and addendum opinions in April 2014 with regard to his claimed conditions.  The VA examiner providing the opinion stated that it is less likely than not that the Veteran's current complaints are related to the in-service injury.  For the lumbar spine, the rationale was that, "this was an incidental injury to head, neck and shoulder.  No mention of injury to thoracolumbar spine, no x-ray report, no significant follow up and no treatment course followed.  Subsequent x-rays reveal moderate to severe degenerative joint disease and a congenital deformity spondylolisthesis L5.  More than likely the cause of degenerative arthritis is from natural causes rather than injury."  For the right shoulder, the examiner stated that, "arthritis in his shoulder is due to natural causes," without further explanation.  The VA examiner failed to address the service treatment records and the statement from M.M. showing that the in-service injury involved severe trauma to the right shoulder.  The examiner also did not address the competent and credible evidence of record showing that the Veteran sought private medical treatment for back pain shortly after separation from service, and has continued to complain of back pain and right shoulder pain since separation.  Additionally, the VA examiner placed great weight on the lack of in-service treatment or x-ray findings.  Contrary to the September 2013 remand directives, the examiner did not acknowledge the Veteran's testimony that the close proximity of combat limited the availability of treatment options or records.  

Osteoarthritis is one of the listed chronic diseases under 38 C.F.R. § 3.303(b).  Although arthritis was not established during service, the Veteran has described chronic pain continuing from service until the present.  Further, VA and private treatment records corroborate his testimony that the back and right shoulder pain has been continuous since service separation.  Statements from Dr. C.M.C. and the January 2011 VA treatment record relate the back and shoulder conditions to trauma during service.  Additionally, x-ray findings and range of motion testing reported in the March 2011 VA treatment record show that the right shoulder condition is worse than the left.  

The Board finds that the lay testimony of the Veteran is competent and credible as to the continuity of symptomology of his currently diagnosed lumbar spine and right shoulder arthritis.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Thus, resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection is established for arthritis of the lumbar spine and right shoulder.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.


ORDER

Service connection for arthritis of the lumbar spine is granted.

Service connection for arthritis of the right shoulder is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


